Per Curiam.

Appeal by Walter Scott So Co., Inc., and its insurance carrier from a decision of the Workmen’s Compensation Board barring their right to question the board’s earlier finding that the former was the employer of claimant at the time of his injury and thus liable for the payment of awards made to him for the period from June 28, 1955 to June 21, 1956. Since the 1955 accident, Scott had repeatedly admitted the employment status found by the board, not only in these proceedings under the Workmen’s Compensation Law but in a third-party action in Supreme Court, where a similarly belated application to retract its admissions, by amendment of its pleading, was denied. The rights and relationships of the parties in both litigations have been established and followed too long to permit an upheaval at this late date. Quite aside from that consideration, the question of inordinate procrastination was one of fact. We cannot say as a matter of law that the discretion exercised by the board was arbitrary. On this record, the rejection of appellant carrier’s arguments was proper in light of the knowledge which its insured eoneededly had or should have had as to the identity of the true employer. (Cf. Workmen’s Compensation Law, § 54, subd. 2; Matter of Lambright v. St. Luke’s Hosp., 3 A D 2d 613, affd. 3 N Y 2d 832.) Decision affirmed, with costs to respondents Belnord Holding Corporation and Greater New York Mutual Insurance Company.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.